DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
 	A second non-final office action is being sent in order to introduce the new grounds of rejection set forth below.
Response to Arguments
 	Applicant's arguments that Wang fails to teach the claimed converter circuit as filed 3/22/21 have been fully considered and are persuasive. The previous grounds of rejection have been withdrawn and new grounds of rejection are presented below.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2, 4, 6, 10-12, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2017/0047727) in view of Bucella (US 2009/0128347).
 	With respect to claim 1, Cao discloses a system, comprising: a power source providing an alternating current (AC) output (Fig. 3 inputs to PhaseA-PhaseC); a converter circuit (Fig. 3 SM) that receives the AC output from the power source and provides a direct current (DC) output (Fig. 1 Ud), wherein the converter circuit 
 	Bucella teaches a system, comprising: a power source (Fig. 1 2) providing an alternating current (AC) output (Fig. 1 U,V,W); a converter circuit (Fig. 1 4) that receives the AC output from the power source and provides a direct current (DC) output (Fig. 1 +); an electrical component (Fig. 1 13) that is coupled to and receives the DC output from the converter circuit; a protection circuit (Fig. 1 3,10) coupled to the converter circuit, the protection circuit comprising one or more blocking devices (Fig. 1 3) that selectively block current flow in the converter circuit; and an information handling 

 	With respect to claim 2, Cao in view of Bucella make obvious the system of claim 1, wherein the blocking devices are configured in a reverse blocking configuration (Fig. 2 diode reverse blocks in Bridge arm).  	With respect to claim 4, Cao in view of Bucella make obvious the system of claim 1, wherein the blocking devices comprise at least one of junction gate field-effect transistors (JFETs) and metal-oxide semiconductor field-effect transistors (MOSFETs) [paragraph 40].  	With respect to claim 6, Cao in view of Bucella make obvious the system of claim 1, wherein the protection circuit comprises at least one blocking device per phase (Fig. 3 PhaseA, PhaseB, PhaseC) of the power source.  	With respect to claim 10, Cao in view of Bucella make obvious the system of claim 1, wherein the measurements from one or more sensors comprise a current of the AC output, a voltage of the AC output (Fig. 1 9), a speed of an alternator of the power source, an ambient temperature, a temperature of a component of the power source, 
 	With respect to claims 11-12, 14, 16 and 20, Cao in view of Bucella make obvious the method as set forth above. See claims 1-2, 4, 6 and 10, respectively, for additional details. 	
Allowable Subject Matter
 	Claims 3, 5, 9, 13, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 3, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein each of the blocking devices are operable to conduct current and block current in both directions. 
 	Claim 13 is allowed primarily for the same reasons as claim 3.
 	With respect to claim 5, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the blocking devices comprise silicon carbine (SiC) JFETs.
 	Claim 15 is allowed primarily for the same reasons as claim 5.
 	With respect to claim 9, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the power source is either disposed within a bottom hole assembly of a subterranean 
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839